Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 8 & 14 are objected to because of an informality.  Claim 8 contains a grammatical error.  Specifically, the recitation between the first and second lever wall should have the word ‘walls’ in plural.  Claim 14 lacks a final period, as it was inadvertently deleted as part of the preliminary amendment.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 lacks a transitional phrase denoting the boundary between the preamble and claim body.  A transition phrase defines whether the elements in the claim body represent the entirety of the invention (consisting of) or only portion of (comprising).  It also denotes what elements are in the preamble and are therefore limited in their patentable weight.  It is presumed that the preamble consists of the phrase a rotor blade clamping tool for lifting a wind turbine rotor blade and that the intended preamble is ‘comprising.’  The claim set has been examined as such.
Claim 3 recites the distance between the first and second pivot axes of a main balancing lever of the second clamping element is longer than, preferably at least 1.5 times, more preferred at least 2 times, and most preferred about 2.5 times, the distance between the first and second pivot axes of a main balancing lever.  This claim limitation contains three issues.  First, there is insufficient antecedent basis for the distance.  This should be amended to recite ‘a distance.’  Second, parent claim 1 recites that at least one of the first and second clamping elements include[es] the main balancing lever and other levers.  It does not recite or require both the upper and lower clamping elements to have them.  Claim 3 recites a comparison of the length between the pivot axes of the lever systems of the top and bottom clamping elements.  But it is unclear if claim 3 is requiring both clamping elements to have such levers, or merely that if they both have levers, the pivot axes must be spaced apart differently.  (This is highlighted by the explicit recitation of claim 4.)  For purposes of examination, both interpretations are viewed as within the broadest reasonable interpretation.  Finally, the required spacing of the axes is also indefinite because three different ranges are recited, a broadest (1.5x), narrower (2x), and narrowest (2.5x).  This is indefinite under MPEP § 2173.05(c) because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, only the broadest range is examined.  Examiner suggests amending claim 3 to explicitly recite that both the top and bottom clamp elements have levers systems and reciting only one of the three ranges.  Claims 7 and 17 contain similar issues.
Claim 9 recites a main balancing lever twice.  This feature was previously introduced in parent claim 1 and creates confusion if a second and potentially third main balancing lever is being introduced.  Claim 9 intended to explicitly recite that both the top and bottom clamps have mean balancing elements.  Claim 9 should be amended to (a) explicitly recite that both the first and second clamps have main balancing levers, (b) introduce these as a first main balancing lever and a second main balancing lever, etc.  Claim 10 recites the crossbar of the second clamping element.  There is insufficient antecedent basis for the crossbar.  
All other claims are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 5-7, & 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2018/0257914 to Franke.
Claim 1 recites a rotor blade clamping tool for lifting a wind turbine rotor blade.  Franke relates to such a clamping tool.  See Franke [0030].  Franke teaches a first clamping element (10) adapted to be arranged at a first side of the rotor blade (14), a second clamping element (9) adapted to be arranged at a second side of the rotor blade and a clamping mechanism (2, 3, 4, 6) connecting the [two elements that is]…adapted to open [and close] the clamping tool for insertion of the rotor blade.  See Franke [0025]-[0026] and Figs. 1-4.  Figure 2 of Franke is reproduced below.

    PNG
    media_image1.png
    542
    714
    media_image1.png
    Greyscale

Claim 1 also recites that at least one of the first and second clamping elements includes a main balancing lever.  The central pivoting region of element (10), identified by the solid arrow, is considered analogous to this main balancing lever.  Claim 1 further recites that on either end of this main lever are a first balancing lever…[and a] second balancing lever [both] arranged pivotally about a corresponding first pivot axis.  The first and second balancing levers are analogous to the two elements identified by the dotted arrows on either side.  Figure 2 of Franke shows both are pivotably connected to the main central segment.  Claim 1 also recites that both the first and second balancing levers have a first end flexibly connected with a corresponding first rotor blade contacting surface and a second end flexibly connected with a corresponding second rotor blade contacting surface.  The respective sets of contact pads show meet these limitations.  Finally, claim 1 recites that the first and second balancing levers [are] arranged on the same main balancing lever are aligned in their longitudinal direction.  This feature identifies the longitudinal direction in relation to the levers, not in relation to either the turbine blade or the contact surfaces.  The longest axis of these levers in the cross-section axis shown in figure 2 above.  Figure 2 shows that the levers are all aligned in this longitudinal direction.
 Regarding claim 3, figure 4 of Franke shows that the clamping tool is provided with a hoisting attachment (11).  Figures 1-4 also show that during hoisting, the first clamping element (2) is adapted to be arranged at a generally upward side of the rotor blade (14), and the second clamping element (4) is adapted to be arranged at a generally downward side.  Claim 5 (addressed out of order) also recites this feature.
Claim 3 also recites that the distance between the first and second pivot axes of a main balancing lever of the second clamping element is longer than, preferably at least 1.5 times, more preferred at least 2 times, and most preferred about 2.5 times, the distance between the first and second pivot axes of a main balancing lever.  As noted in the indefiniteness rejection of claim 3, this feature is not deemed to require that both the of the two clamping elements have main levers, merely that if they did the spacing of the pivot axes of the second clamping element should be 1.5 times longer.  In Franke there are no levers on the lower clamp element, thus this limitation has no effect.
Claim 6 recites that the rotor blade contacting surfaces are each longitudinal contact elements.  Figure 1 of Franke shows that the contact pads are rectangular and thus longitudinal.  Claim 6 then recites these elements are aligned in their longitudinal direction.  There are two potential interpretations of this term.  One is that the elements are lined up along a single longitudinal axis.  This is certainly the intended interpretation based on applicant’s figures.  A second interpretation is that the elements are parallel.  Figure 1 of Franke shows such an alignment.  Claim 6 also recites that the elements are arranged at least substantially end to end, but does not explicitly state the ends are the longitudinal ends.  Figure 1 show the contact pads are arranged end to end width-wise.  Figure 1 of Franke also shows that there is enough clearance to allow mutual movement, thereby forming a total rotor blade contacting surface.  Claim 7 functionally does not add any limitations as the additional features are all deemed options, just as in claim 3.
Regarding claim 10 figure 1 of Franke shows that the clamping mechanism connecting the first clamping element (10) and the second clamping element (9) includes a rigid C-formed bracket having a first leg (2) and a second leg (4).  Figure 1 further shows that a main bearing bracket, specifically the attachment bar of (10) for main balancing lever of the first clamping element is hinged to the first leg (2) of the C-formed bracket and is pivotal in relation to the first leg by means of a clamping actuator (the hydraulic arm attached to the main connecting bar).  Claim 10 then recites that a crossbar of the second clamping element is arranged on the second leg of the C-formed bracket by means of an exchangeable adapter piece bolted to the crossbar.  Figures 1-2 of Franke show the bottom clamping element (9) is bolted to the lower portion via a plate that may be deemed a crossbar.  This cross bar is capable of the intended use of maintain a certain angle between a longitudinal direction of the crossbar and an intermediate part of the rigid C-formed bracket connecting the first and second legs of the rigid C-formed bracket, specifically that of a 90 degree angle.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0257914 to Franke.
Regarding claim 8, figure 1 of Franke shows that the main balancing lever of the first clamping element includes a first and a second lever wall arranged in spaced and parallel configuration.  Figure 1 also shows that the corresponding first and second balancing levers extend at least partly between the first and second lever wall[s].   Figure 1 does not explicitly show these walls being fixed to each other by means of a top plate and a bottom plate but it would have been obvious as a matter of common sense to add some connecting plates for additional mechanical stability and strength.
Claim 14 recites that the intermediate part of the rigid C-formed bracket is provided with a transverse bar having opposed ends each being provided with a supporting piece adapted to support a leading edge or a trailing edge of a wind turbine blade held by the rotor blade clamping tool.  Franke does not explicitly show such a support piece.  But it would have been obvious as a matter of common sense to include an extra contact surface to provide additional stability and cushioning to the leading edge.

Claims 1, 3, 5-8, & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2873641 to AH industries (hereafter AH) in view of U.S. 2018/0257914 to Franke.
Claim 1 recites a rotor blade clamping tool for lifting a wind turbine rotor blade.  AH relates to such a tool (2).  See AH [0009] and Fig. 1.  AH teaches a first clamping element (26) adapted to be arranged at a first side of the rotor blade (4), a second clamping element (10) adapted to be arranged at a second side of the rotor blade and a clamping mechanism (8, 28) connecting the [two elements that is]…adapted to open [and close] the clamping tool for insertion of the rotor blade.  See AH [0062]-[0071] and Figs. 1-3.  
AH does not teach that one of the two clamping elements has a main balancing lever that in turn has two sub levers, as recited in claim 1.  Rather, AH teaches a different style of clamping system (18).  But it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify AH to use it the lever clamp system (10) of Franke.  Such a modification would have been predictably because AH and Franke relate to nearly identical blade transferring devices and the clamp (10) of Franke would easily fit into the structure of AH.  The remainder of the teachings of Franke from the 102 rejection of Franke would then apply to the balancing lever features.  Regarding claims 3 & 5, AH has a hoisting attachment (12).  The remainder of the rejection remains the same as with the 102 rejection under Franke.  The features recited in claims 6-8 are taught by Franke in the same manner as in the above rejections.
Claim 14 recites that the intermediate part of the rigid C-formed bracket is provided with a transverse bar having opposed ends each being provided with a supporting piece adapted to support a leading edge or a trailing edge of a wind turbine blade held by the rotor blade clamping tool.  Wheels (46) in figure 2 of AH on either end of the element (28) would meet this limitation.  Regarding claim 15 AH teaches the clamping tool (2) is provided with a hoisting attachment in the form of a hoisting arm (12).  AH further teaches that this arm has a first end…connected to the clamping mechanism by means of a pivot element and a second end adapted to connect to a cable of a hoisting crane.  See AH [0069] and Figs. 2-3 & 7.  Claim 15 recites that the pivot element allows pivotal movement of the hoisting arm in relation to the clamping tool about two different axes being at right angles to each other with the both axes having hoist actuator[s].  AH teaches a hoist actuator (14) that tilts the arm (12) in one rotational axis.  It does not teach a second axis.  But it would have been obvious as a matter of common sense that AH could be modified to have a second actuator and second pivot axis for improved control of the blade orientation during operations.

Allowable Subject Matter
Claims 2, 4, 9, 11-13, 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”